Citation Nr: 0525586	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  97-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
ulcerative colitis with history of peptic ulcer disease, 
currently evaluated as 10 percent disabling.

2.  What evaluation is warranted for psoriasis since 
September 1, 1992?


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
August 
1992.  

An April 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
granted service connection for psoriasis, and rated the 
disorder as noncompensably disabling since September 1, 1992.  
The veteran appealed the initial evaluation assigned to the 
Board of Veterans' Appeals (Board).  In November 1993, the RO 
increased the evaluation assigned the psoriasis to 30 percent 
disabling, and in March 1994, assigned a 50 percent rating, 
effective September 1, 1992.  In connection with the latter 
determination the RO advised the veteran that assignment of a 
50 percent evaluation represented a total grant of the 
benefits sought on appeal, and that no further action would 
be taken on that claim; his appeal was not forwarded to the 
Board.

In a November 1996 rating decision, the RO denied entitlement 
to an increased disability rating for ulcerative colitis with 
history of peptic ulcer disease.  The veteran appealed the 
November 1996 rating decision to the Board.  The Board 
remanded this case in October 2003.

The Board has determined that the veteran's appeal of the 
initial rating assigned his psoriasis remains in effect.  See 
38 C.F.R. § 20.204(c) (1994) (RO may not withdraw a notice of 
disagreement or substantive appeal after filing of either or 
both).  See generally, Smallwood v. Brown, 10 Vet. App. 93 
(1997).  The Board has accordingly re-characterized the 
psoriasis issue to reflect that the veteran is appealing the 
original rating assigned the disorder.

On his VA Form 9 received in January 1994, the veteran 
requested a Board hearing.  He was scheduled for a personal 
hearing at the RO in February 1994, but the RO apparently 
cancelled this request in light of the March 1994 rating 
decision granting the maximum schedular evaluation possible 
at the time for psoriasis.  On his March 1997 VA Form 9, the 
veteran requested a hearing before a hearing officer at the 
RO.  He thereafter cancelled the requested hearing scheduled 
for November 1998.  In November 2002 the veteran's 
representative clarified that the appellant no longer desired 
a hearing of any sort in connection with his appeal.


FINDINGS OF FACT

1.  The veteran's ulcerative colitis with history of peptic 
ulcer disease is not moderately severely disabling or 
manifested by frequent exacerbations.  There are no recurring 
episodes of a duodenal ulcer with severe symptoms at least 
twice a year averaging 10 days in duration; or continuous 
moderate manifestations of duodenal ulcer.

2.  For the period from September 1, 1992, to August 30, 
2002, the veteran's psoriasis was manifested by extensive 
exfoliation and nervous manifestations.

3.  For the period since August 30, 2002, the veteran's 
psoriasis is not manifested by the disease afflicting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or by the need for constant or near-constant 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) required during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
ulcerative colitis with a history of peptic ulcer disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.112 (2000); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.112, 4.114, 
Diagnostic Codes 7305, 7323 (2004).

2.  For the period since September 1, 1992, the criteria for 
a rating in excess of 50 percent for psoriasis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7816 (2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic 
Code 7816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

An April 1993 rating decision granted service connection for 
psoriasis, assigning a noncompensable evaluation therefor 
effective September 1, 1992.  The veteran was issued a 
statement of the case in July 1993 addressing the initial 
evaluation assignable for the disorder, which advised him of 
the relevant criteria for establishing higher ratings for 
psoriasis.  The statement of the case also explained why the 
veteran did not meet the criteria for a compensable rating.  
A 50 percent evaluation was assigned for psoriasis in March 
1994, effective September 1, 1992.  A January 1999 rating 
decision denied entitlement to a rating in excess of 50 
percent for psoriasis, specifically addressing why the 
evidence did not warrant referral of the case for 
consideration of an extraschedular evaluation.  In an August 
2001, March 2004 and June 2004 correspondence, VA advised the 
veteran of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with his 
claim, and essentially advised him to submit any pertinent 
evidence in his possession.  VA also informed him of the 
information and evidence necessary to substantiate the claim.  
His claim was thereafter readjudicated in a January 2005 
supplemental statement of the case.  That document advised 
him of the pertinent amendments (which became effective 
August 30, 2002) to the criteria for rating skin disorders, 
and provided him with the text of the regulations 
implementing the VCAA.  

With respect to his service-connected gastrointestinal 
disorder, the RO denied entitlement to an increased rating in 
a November 1996 rating decision.  The rating decision 
apprised the veteran of the pertinent criteria for 
establishing entitlement to a higher rating, as did the 
January 1997 statement of the case.  August 2001, March 2004 
and June 2004 correspondence from VA advised him of his 
responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with his claim, and 
essentially advised him to submit any pertinent evidence in 
his possession.  His claim was thereafter readjudicated in a 
January 2005 supplemental statement of the case.

As indicated above, the veteran was notified of the criteria 
applicable to his psoriasis claim in the July 1993 statement 
of the case and January 1999 rating decision, and as to his 
gastrointestinal claim in the November 1996 rating decision 
and January 1997 statement of the case.  The August 2001, 
March 2004 and June 2004 VA correspondence provided 
appropriate VCAA notice.  His claims were thereafter 
readjudicated by VA in January 2005.  Collectively, the 
foregoing notices substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles v. Principi, 16 Vet. App. 370 (2002).  At 
this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notices prior to the 
April 1993 and November 1996 adjudications did not affect the 
essential fairness of the adjudications.  The prior 
adjudications were not prejudicial to the appellant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notices.  Given the specificity of the 
VCAA notices, as well as the time afforded the appellant 
following the notices to respond, the Board finds that any 
error in the timing of the notices is harmless.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  In addition, he was 
afforded several VA examinations in connection with his 
claims, most recently in 2004.  The Board notes that no 
communication has been received from the veteran following 
the June 2004 VCAA notice suggesting the existence of any 
additional records to secure.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claims.  
Bernard.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the 
ulcerative colitis with history of peptic ulcer disease, and 
psoriasis, and the Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Rather, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

I.  Ulcerative colitis with history of peptic ulcer disease

Factual background

As noted in the Introduction, the veteran's active service 
ended in August 1992.  The service medical records show that 
he was first diagnosed with ulcerative colitis in service.  
The RO granted service connection for ulcerative colitis with 
a history of peptic ulcer disease in April 1993, evaluating 
the disorder as 10 percent disabling.  This evaluation has 
remained in effect since that time.

Service medical records show that the veteran is five feet, 
seven inches tall.

On file are VA treatment reports for 1995 to May 2003.  The 
records show that the veteran's weight fluctuated in a 
general pattern of increase from a low of 165 pounds in 
August 1996 to a high of 197 pounds (in 2000).  After 
beginning a weight-reduction diet out of concern for his 
diabetes and hypercholesterolemia, he was able to keep his 
weight between 170 and 180 pounds by 2002.  He weighed 176 
pounds when treated in May 2003, and his dietician identified 
his ideal body weight as 156 pounds.  The records show that 
the veteran stopped using medication for peptic ulcer disease 
or ulcerative colitis after 1995, although he continued to 
use medication for gastroesophageal reflux disease (GERD) 
with symptoms of chest burning and pressure.  He consistently 
presented as well-nourished and well-developed.  

A December 1997 entry notes that his ulcerative colitis was 
asymptomatic, and that he had no symptoms to suggest active 
peptic ulcers.  He consistently denied any diaphoresis, and 
entries for 1999 show that he denied hematemesis, 
constipation or diarrhea.  In July 1999 he reported 
experiencing decreased appetite as well as nausea and 
vomiting, but denied any melena, unplanned weight loss, or 
any change in bowel habits; the examiner noted that the 
veteran was not cachectic in appearance.  Entries for 2001 
show that he had developed iron-deficiency anemia.  The 
entries also show complaints of epigastric distress, but 
without any melanotic stools or hematemesis.  

Entries for 2002 show that in April 2002 he reported a flare 
up of ulcerative colitis the prior January; he denied 
receiving any current treatment for the disorder.  He also 
reported episodes of abdominal pain and black stools, as well 
as non-bloody diarrhea.  Based on the complaints of 
intermittent melena, he was scheduled for an 
esophagogastroduodenoscopy (EGD).  He underwent that 
procedure, as well as a colonoscopy, in May 2002.  The 
procedures documented the absence of any colitis, and showed 
that the mucosa of the duodenal bulb was normal, without any 
ulcerations or lesions.  Biopsy results from the referenced 
procedures showed mild focal chronic inflammation in the 
colonic mucosa of the ascending and transverse colon, as well 
as findings consistent with Barrett's esophagus.  His stool 
in 2002 was hemoccult negative.  A May 2003 hospital report 
shows that the veteran's ulcerative colitis was considered in 
remission; the veteran denied any weight loss or diarrhea, 
and exhibited no diaphoresis.

Military hospital records for August 1996 to August 2003 show 
that the veteran underwent an upper gastrointestinal study in 
August 1996, which demonstrated a moderate gastroesophageal 
reflux.  The study also showed a possible giant ulcer versus 
bulbar deformity from prior ulcerative disease.  The study 
additionally suggested the presence of a short segment 
stricture in the post bulbar duodenum.  A biopsy of the 
antrum stomach obtained through an EGD revealed marked 
chronic gastritis and specialized intestinal metaplasia.  The 
records document treatment for GERD with dyspepsia.  In 
January 1997, his treating physician concluded that the 
veteran's dyspepsia was secondary to GERD.  Entries for April 
2001 show that he denied any sweats or weight loss, and 
document that in December 2001 he denied any nausea, 
vomiting, diarrhea, or weight loss.  The records show that 
the veteran's weight ranged from 167 to 173 pounds.

In a January 1997 statement, Dr. S. Madden indicates that the 
veteran had a history of ulcerative colitis and required 
medication.  The veteran was noted to complain of fatigue due 
to multiple medical problems.

In a March 1997 statement, the veteran argued that his 
gastrointestinal disorders were not in remission, and that he 
continued to use medication for their control.  He indicated 
that his symptoms could be precipitated by physical activity, 
and that he experienced frequent episodes of gastrointestinal 
pain.  He also contended that he experienced at least one 
incapacitating episode each work day, and up to 4 moderate 
episodes each day.  He also reported undergoing episodes of 
decreased appetite, diarrhea, and nausea.

On VA examination in June 1998, the veteran complained of 
frequent, loose, non-bloody bowel movements up to three times 
each week.  He usually had only one bowel movement a day.  He 
complained of epigastric discomfort he believed was secondary 
to duodenal ulcer.  He denied any weight loss, nausea or 
vomiting.  Physical examination showed no pertinent 
abnormalities.  The examiner diagnosed history of ulcerative 
colitis with no major disabilities.

On VA examination in July 1998 the veteran weighed 181 
pounds.  He complained of fatigue.  Physical examination 
showed that he had a healthy appearance with a normal 
abdomen.  His stool was positive for occult blood.  After 
testing the veteran's blood the examiner diagnosed peptic 
ulcer disease by history; ulcerative colitis by history; and 
mild normocytic, normochromic anemia of undetermined 
etiology.

The veteran was examined by VA in September 1998.  He weighed 
175 pounds.  Physical examination of the abdomen was 
unremarkable.

On VA examination in September 2000, the veteran denied 
receiving any specific treatment or medication for ulcerative 
colitis since 1996.  His current complaints included bi-
weekly diarrhea lasting up to one day; he described the 
aggravating factors as including stress, milk, and certain 
foods.  He reported experiencing mid-abdominal pain on a 
daily basis, usually before meals, as well as heartburn and 
bloating.  He denied hematochezia, nausea, vomiting, 
hematemesis or melena.  He admitted to gaining 50 pounds over 
the past year, and currently weighing 195 pounds.  Physical 
examination showed that he was well nourished and developed, 
with no identified abdominal abnormalities.  

The examiner diagnosed ulcerative colitis by history, 
pointing out the absence of treatment for several years or 
ongoing symptoms of rectal bleeding or bloody diarrhea, and 
explaining that the colitis was quiescent.  The examiner 
explained that the veteran did not have anemia associated 
with the ulcerative colitis, and that any past significant 
weight loss was not due to the colitis.  The examiner also 
diagnosed history of peptic ulcer disease with residual 
duodenal bulb deformity.  The examiner explained that the 
veteran's current and ongoing upper gastrointestinal symptoms 
were most consistent with GERD, as opposed to active ulcer 
disease, but that the symptoms were nevertheless probably 
caused by or associated with the duodenal deformity.  The 
veteran exhibited no clinical evidence of malnutrition or 
anemia associated with peptic ulcer disease or ulcerative 
colitis.  In an addendum to the report, the examiner noted 
that contemporary blood chemical testing of the veteran was 
consistent with borderline anemia, but not with iron 
deficiency or hypoalbuminemia.

In a January 2002 statement, the veteran contended that he 
had lost 10 pounds over the prior 30 days, and experienced 
episodes of severe diarrhea, cramping, sweating, fever and 
vomiting lasting up to three days at least twice each month.  
He explained that he is unable to eat during those episodes 
and had been informed that he has melena.

On VA examination in June 2004 the veteran complained of 
daily para-umbilical pain.  He reported passing one bowel 
movement per day that, once each week, was loose but not 
bloody.  He denied using any medication for his symptoms.  He 
reported that his last flare up occurred in January 2004, and 
involved cramping, diarrhea, and blood lasting seven days.  
His current complaints included daily heartburn, gaseousness, 
water brash, occasional vomiting, as well as a feeling of a 
"knot" in the epigastrium.  He reported that he stopped 
working in 1997 due to coronary artery disease.  

On examination he presented as well nourished and developed 
on examination.  He weighed 170 pounds.  He exhibited some 
tenderness above the umbilicus, with no masses.  His rectal 
examination was normal.  The examiner diagnosed ulcerative 
colitis, which he considered moderate in nature with 
infrequent exacerbations.  He also diagnosed peptic ulcer 
disease, which he described as severe, and GERD.  The 
examiner explained that the symptoms attributable to 
ulcerative colitis included the loose stools with occasional 
bright red blood per rectum.  He identified the symptoms 
attributable to peptic ulcer disease as epigastric pain and 
the feeling of a "knot" in the epigastrium.  The examiner 
indicated that the heartburn and water brash symptoms were 
attributable to GERD, a hiatal hernia, or a lower esophageal 
stricture.

The veteran attended a December 2004 VA examination.  The 
examiner noted that diagnostic studies in May 2002 did not 
show any peptic ulcer or colitis, but instead showed an 
irregular gastroesophageal junction.  The veteran's 
complaints included runny and dark stools up to two days in a 
year.  He reported incapacitation with stomach pain up to two 
days in a year, with each episode lasting up to two days.  He 
reported that his ulcer disease caused gassy non-
incapacitating pain up to three times each year.  The veteran 
presented as healthy appearing on physical examination, with 
a nontender abdomen.  The examiner diagnosed mild ulcerative 
colitis and mild peptic reflux disease.  The examiner 
explained that the veteran had been mildly anemic since 1993, 
but that the anemia likely was unrelated to an ulcer.  The 
examiner also reviewed the appellant's weight measurements 
over the years and concluded that while the veteran showed 
interval weight gain and loss, he demonstrated very little 
significant change.  The examiner lastly concluded that the 
veteran did not currently have peptic ulcer disease.

Analysis

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, the provisions of 38 C.F.R. § 4.112 
were revised.  See 66 Fed. Reg. 29,488 (2001).  On and after 
that date, 38 C.F.R. § 4.112 reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29,488.

The RO rated the veteran's disability as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7323.  
Under Diagnostic Code 7305, a 10 percent evaluation is 
warranted for a mild duodenal ulcer, with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is warranted 
for a moderate duodenal ulcer, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

Moderate ulcerative colitis, with infrequent exacerbations, 
warrants a 10 percent evaluation.  Moderately severe 
ulcerative colitis, with frequent exacerbations, warrants a 
30 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7323.

Ratings under diagnostic codes 7301 to 7329, inclusive, will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Review of the medical evidence demonstrates that the 
veteran's predominant gastrointestinal symptoms are 
occasional diarrhea with rare melena, as well as occasional 
epigastric pain.  Notably, however, he has not required 
medication or other treatment for ulcerative colitis (or for 
peptic ulcer disease) since 1996.  The ulcerative colitis was 
described asymptomatic in December 1997 and as in remission 
in May 2003.  Diagnostic testing in May 2002 revealed the 
absence of any colitis.  His stool was hemoccult negative 
when tested that year as well.  The June 1998 VA examiner 
diagnosed ulcerative colitis by history only (noting the 
absence of any major associated disability), the July 1998 
examiner also diagnosed ulcerative colitis by history only 
(despite noting a heme-positive stool), the September 2000 
examiner concluded that the ulcerative colitis was quiescent 
(noting the absence of treatment or ongoing symptoms), the 
June 2004 examiner concluded that the ulcerative colitis was 
at most moderate in nature with only infrequent 
exacerbations, and the December 2004 examiner described the 
ulcerative colitis as mild in nature.  

Although the veteran has submitted statements to VA 
suggesting that he continues to use medication for ulcerative 
colitis and peptic ulcer disease, and that his 
gastrointestinal symptoms occur daily and even incapacitate 
him on a daily basis, his statements are not supported by the 
voluminous treatment records on file which show that he in 
fact has been prescribed medication for his nonservice-
connected GERD, rather than the service-connected disorders, 
and that he reports gastrointestinal symptoms only 
infrequently.  For example, while he reported to VA in 
January 2002 that he experienced three-day bouts of symptoms 
including vomiting twice each month, the records show that he 
rarely reported any vomiting symptoms to his treating 
physicians.  He denied such symptoms at his VA examinations 
until June 2004.  Moreover, he has consistently presented as 
well nourished and healthy appearing.  The Board therefore 
finds that his statements as to the frequency and severity of 
his gastrointestinal symptoms lack any substantial probative 
value.  Of greater probative value are the VA treatment 
records and examination reports on file showing infrequent 
complaints of gastrointestinal distress.

The record reflects that the veteran since 1995 has weighed 
as little as 165 pounds, but that his weight has actually 
remained relatively stable over the years, and increased to a 
high in 2000 of 197 pounds.  Although by 2003 his weight 
dropped as low as 170 pounds, the record clearly shows that 
his weight loss was secondary to diet and exercise.  
Moreover, the veteran has consistently remained well above 
his ideal body weight of 156 pounds.  As noted previously, in 
evaluating weight loss, consideration is to be given to 
standard age, height, and weight tables, and also to a 
particular individual's predominant weight pattern as 
reflected by the records.  Since the veteran's predominant 
weight pattern is one of relative stability, or at worst one 
of progressive weight gain, the Board finds that weight loss 
for VA rating purposes has not been demonstrated.

As noted previously, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were amended.  Weight loss is now 
defined, for the purpose of rating disabilities under 
38 C.F.R. § 4.114, by reference to a baseline weight, 
measured by the average weight for the two-year period 
preceding onset of the disease.  In the instant case, service 
medical records show the onset of his gastrointestinal 
disorder in February 1971.  The veteran's highest recorded 
weight for the period prior to February 1971 was 140 pounds.  
Even assuming, then, that the veteran's baseline weight is as 
high as 140 pounds, even minor weight loss under the amended 
criteria of 38 C.F.R. § 4.112 requires the loss of at least 
10 percent of the baseline weight (sustained for three months 
or longer), or in this case 14 pounds.  In other words, the 
veteran's weight must have dropped to at least 126 pounds to 
constitute minor weight loss.  At no point has the veteran's 
recorded weight since 1995 been less than 165 pounds.  The 
veteran consequently has not demonstrated any weight loss for 
rating purposes even under the amended criteria of 38 C.F.R. 
§ 4.112.

The record also shows that while the veteran has been 
diagnosed with anemia, the September 2000 and December 2004 
examiners explained that the anemia was not associated with 
the service-connected gastrointestinal disorder.  Nor have 
any of the veteran's examining or treating physicians 
attributed the anemia to a gastrointestinal disorder.

The Board notes that the veteran reports epigastric pain, and 
that diagnostic testing in August 1996 revealed findings of a 
possible giant duodenal ulcer versus bulbar deformity from 
prior ulcer disease.  Notably, however, subsequent diagnostic 
studies have consistently demonstrated the absence of any 
duodenal ulcer, but have instead shown residual bulbar 
deformity.  Although the June 2004 VA examiner concluded that 
the veteran had severe peptic ulcer disease, the December 
2004 examiner pointed out that May 2002 diagnostic studies 
showed the absence of any peptic ulcers.  Given the absence 
on diagnostic studies of any evidence of active peptic ulcers 
since 1995, as well as the apparent determination by his 
treating physicians since at least 1996 that the veteran does 
not require medication for peptic ulcer disease, the Board 
finds that the December 2004 examiner's conclusion as to the 
absence of any peptic ulcer disease is better supported by 
the record than the conclusion of the June 2004 examiner.  
The Board also notes that the veteran does not contend that 
any of his reported "exacerbations" of peptic ulcer disease 
last more than seven days.

In sum, the record as a whole shows that the veteran does not 
currently have active peptic ulcer disease, or associated 
exacerbations of any appreciable duration, that his 
ulcerative colitis is moderate in nature with at most 
infrequent exacerbations, and that the symptoms associated 
with the service connected gastrointestinal disorder do not 
include weight loss, malnutrition, hematemesis, anemia, or 
more than rare melena or vomiting.  The records do not 
support the presence of recurring episodes of severe duodenal 
ulcer symptoms two or three times a year averaging 10 days in 
duration, continuous moderate manifestations of duodenal 
ulcer disease, frequent exacerbations of ulcerative colitis, 
or any symptom combinations productive of impairment of 
health.  Accordingly, in the absence of such symptoms, there 
is no basis in the record for assignment of a disability 
evaluation in excess of 10 percent for ulcerative colitis 
with history of peptic ulcer disease under the provisions of 
Diagnostic Codes 7305 or 7323.  Nor, given the infrequency 
and short duration of his symptoms, does the severity of the 
disorders warrant elevation to the next higher evaluation 
under either diagnostic code.

Inasmuch as service connection is not in effect for 
gastritis, GERD or a lower esophageal stricture, the 
provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7203 and 
7307 are not for application.

In summary, the Board concludes that the record demonstrates 
that the disability picture for the veteran's ulcerative 
colitis with history of peptic ulcer disease most nearly 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 7323.  As the preponderance of the evidence 
is against the claim, the veteran's claim for an increased 
rating for ulcerative colitis with history of peptic ulcer 
disease is denied.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran argues that he experiences at least one 
incapacitating attack of gastrointestinal distress each 
workday.  Notably, however, he does not contend that he lost 
work on account of his gastrointestinal disorder, or suggest 
that his gastrointestinal disorder otherwise adversely 
affected his employment.  Moreover, while he is currently 
unemployed, on his application for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) filed in June 1997, he did not identify 
his gastrointestinal disorder as affecting his employability.  
The Board also emphasizes that the record does not support 
his account of the frequency of any service-connected 
gastrointestinal distress.

Additionally, the current evidence of record does not reflect 
frequent periods of hospitalization because of the ulcerative 
colitis with history of peptic ulcer disease, or indicate 
that the manifestations of the disability are unusual or 
exceptional.  The evidence instead shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria, and there simply is no indication in 
the record that the average industrial impairment resulting 
from the disorder would be in excess of that contemplated by 
the assigned evaluation.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Psoriasis

Factual background

The RO granted service connection for psoriasis in an April 
1993 rating decision, assigning a noncompensable evaluation 
effective September 1, 1992.  The RO increased the evaluation 
assigned to 50 percent in a March 1994 rating decision, 
effective September 1, 1992.  This evaluation has remained in 
effect since that time.

Service medical records document treatment for psoriasis 
affecting the veteran's scalp, arms, legs, chest and back.

VA medical records for December 1992 to May 2003 show 
treatment for psoriatic plaques affecting the veteran's 
scalp, forearms, buttocks, chest, back, legs, shoulders, 
elbows, and toenails.  He complained of itching associated 
with the lesions, but his plaques responded to topical 
medication and were considered under adequate control by his 
treating physicians.  In June 1998, he reported experiencing 
a flare up the prior spring; he evidenced minimal scaling 
with post-inflammatory hyperpigmentation and minimal 
elevation of plaques.  In February 2002, he presented with 
psoriaform rashes on his extremities, with crusting and 
exfoliation but no ulceration.  He also had a psoriaform rash 
on his back.  In April 2002 he had a small plaque on his 
scalp, and striking hyper- and hypo-pigmentation on his lower 
legs; his treating physicians considered the psoriasis 
stable.

Color photographs of the veteran received in July 1993 show 
lesions affecting his scalp, legs, arms, abdomen, back and 
buttocks.

In a September 1993 statement, the representative argued that 
the veteran's psoriasis was exceptionally repugnant, and 
required him to wear only long-sleeved shirts and trousers, 
as well as a hat.

When examined by VA in October 1993, the veteran demonstrated 
generalized plaques affecting his lower back, arms, scalp, 
abdomen, buttocks and legs.  He exhibited slight scale of 
erythema, with some hyperpigmentation areas where plaques had 
resolved, leaving post-inflammatory hyperpigmentation.  He 
evidenced some excoriation from itching.  The examiner 
diagnosed generalized psoriasis vulgaris.  In January 1994, 
the examiner provided color photographs of the veteran 
showing various portions of his body.

In a January 1997 statement, Dr. Madden indicates that the 
veteran had a history of psoriasis, and in the past had 
required extensive treatment.  In a March 1998 statement he 
described the veteran's psoriasis as severe.

At July 1998 VA examinations the veteran presented with 
advanced, diffuse lesions consistent with psoriasis on his 
arms, elbows, buttocks, abdomen, and lower extremities; 
advanced crusting and plaque formation was present in those 
areas.  His skin was otherwise diffusely dry with slight 
scaling.  

On VA examination in September 1998 the veteran presented 
with diffuse, crusting, hypertrophic, hyperpigmented lesions 
over each limb, as well as on the scalp and buttocks.  The 
diagnosis was diffuse psoriasis.

The veteran attended a VA examination in June 2004.  He 
reported using topical medication to control his psoriasis 
and associated pruritus.  He reported that he had stopped 
working in 1997 secondary to coronary artery disease, but 
that at his last job in a file room, he experienced increased 
itching.  The veteran denied any interference of his skin 
condition with activities of daily living, but reported that 
the disorder affected his recreational activities.  Physical 
examination showed an area of scaling on his head; small 
areas of scaling on the ears; dry and hyperpigmented skin on 
his back; scattered and non-scaling hyperpigmented areas on 
the abdomen; scaly patches on the right hand; scaling of the 
elbows and hyperpigmentation of the forearms; 
hyperpigmentation and scaling of the buttocks; 
hyperpigmentation of the thighs; and scaly areas on the lower 
legs.  The examiner calculated that, in total, the veteran 
had 0.5 percent of exposed skin involvement, and about 19 
percent total body surface involvement.  The examiner noted 
no exfoliation, exudation, ulceration, systemic or nervous 
manifestations, or exceptional repugnance.  The veteran did 
show mild crusting.  The examiner concluded that the 
psoriasis, standing alone, was not so repugnant as to 
preclude substantially gainful employment.  In this regard he 
explained that the veteran's condition did not appear 
repugnant to observation, and did not involve a significantly 
exposed surface area.  The examiner provided color 
photographs of the veteran's face, ears, legs, scalp, 
buttocks, back, arms, chest, abdomen, and hands.

Analysis

The RO evaluated the veteran's psoriasis as 50 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Prior to August 30, 2002, that diagnostic code provided for a 
maximum 50 percent evaluation for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant findings.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  The Board 
notes that the code specific to psoriasis, Diagnostic Code 
7816, required rating psoriasis as for eczema.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria for 
psoriasis, the next highest rating above 30 percent is the 
maximum 60 percent, which is assignable where the evidence 
shows more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or the need for constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2004).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

A.  Former rating criteria

For the period prior to August 30, 2002, the 50 percent 
evaluation assigned the psoriasis is the maximum schedular 
evaluation assignable for the disorder.  Accordingly, 
entitlement to a schedular rating higher than 50 percent for 
the period prior to August 30, 2002, is not warranted.  
Entitlement to an extraschedular evaluation is addressed at a 
later point below.

B.  Current rating criteria

Review of the evidence on file since August 30, 2002, shows 
that the exposed area affected by psoriasis totals only 0.5 
percent, and that the whole body area involved totals less 
than 20 percent.  To warrant a 60 percent evaluation there 
must be involvement of at least 40 percent of the entire body 
area or at least 40 percent of exposed areas.  In addition, 
the evidence does not show, and the veteran does not contend, 
that the appellant required systemic therapy at any point for 
his psoriasis.  The veteran has consistently reported using 
topical medication, and his treating physicians have 
described the psoriasis as stable and under adequate control, 
without suggesting the need for systemic therapy.

Absent involvement of at least 40 percent of the entire body, 
or at least 40 percent of exposed areas, and absent evidence 
of systemic therapy there is no basis to warrant the 
assignment of a rating in excess of 50 percent for psoriasis.  
The Board consequently finds that the preponderance of the 
evidence is against the claim, and that a rating in excess of 
50 percent for psoriasis since September 1, 1992 is denied.

C.  Extraschedular considerations

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
Although the veteran contends that he experienced increased 
itching when working at his last job, he does not contend 
that his psoriasis interfered with employment, or that he is 
currently unemployed in any measure due to his psoriasis.  
Indeed, on his June 1997 application for a TDIU, he did not 
mention psoriasis as a condition affecting his ability to 
obtain or maintain employment.  The June 2004 examiner 
additionally concluded that the veteran's disorder was not 
particularly repugnant to observation.  In addition, the 
current evidence of record does not reflect frequent periods 
of hospitalization because of the psoriasis, or indicate that 
the manifestations of the disability are unusual or 
exceptional.  The evidence instead shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria, and there simply is no indication in 
the record that the average industrial impairment resulting 
from the psoriasis would be in excess of that contemplated by 
the assigned evaluation.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell; Shipwash.

D.  Fenderson considerations

The Board lastly notes that the RO, in granting service 
connection for psoriasis, assigned the veteran an effective 
date for the award of service connection of September 1, 
1992.  The Board has reviewed the evidence of record, but 
concludes that the veteran's psoriasis has remained no more 
than 50 percent disabling under any applicable rating 
criteria for the entire period from September 1, 1992.  
Fenderson.  




ORDER

Entitlement to an increased rating for ulcerative colitis 
with history of peptic ulcer disease is denied.

Entitlement to a rating in excess of 50 percent for psoriasis 
for the period since September 1, 1992, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


